GRANTED                                                                         PD-1053-19
                                                                  COURT OF CRIMINAL APPEALS

    PER CURIAM                                                                   AUSTIN, TEXAS
                                                                   Transmitted 12/9/2020 2:05 PM

     12/14/2020
                                                                    Accepted 12/10/2020 9:26 AM
                                 NO. PD-1053-19                            DEANA WILLIAMSON
                                                                                          CLERK

                 IN THE COURT OF CRIMINAL APPEALS        FILED
                             OF TEXAS           COURT OF CRIMINAL APPEALS
                                                      12/10/2020
                                                              DEANA WILLIAMSON, CLERK
                            ALLEN BRAY PUGH
                                 Appellant,
                                    v.
                           THE STATE OF TEXAS,
                                 Appellee.

                    On Appeal from the 42nd District Court
                          of Taylor County, Texas
                             Cause No. 26281-A
                            (Hon. James Eidson)

                                      and

                          Cause No. 11-17-00216-CR

                           from the
     COURT OF APPEALS FOR THE ELEVENTH JUDICIAL DISTRICT
                      EASTLAND, TEXAS

__________________________________________________________________

    JEFFREY A. PROPST’S MOTION TO WITHDRAW AS COUNSEL

TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL APPEALS:

      Now comes Jeffrey A. Propst, co-counsel for Allen Bray Pugh, and files this

Motion to Withdraw as Counsel.

                         CAUSE FOR WITHDRAWAL

      Withdrawal of counsel is permissible when withdrawal can be accomplished

without material adverse effect on the interests of the client. TEX. DISC. R.   OF
PROF’L CONDUCT 1.15(b)(1). Withdrawal of counsel in this case can be

accomplished without material adverse effect on the interests of Mr. Pugh, because

Mr. Pugh can rely on co-counsel, Rick Dunbar, who is listed as an attorney of

record in this case and in the case from the appellate court.

      Further, other good cause for withdrawal exists. See TEX. DISC. R.        OF

PROF’L CONDUCT 1.15(b)(7). Specifically, Jeffrey A. Propst is permanently closing

his law practice in December 2020 to assume the role of District Judge in the 104th

District Court of Taylor County, Texas, on January 1, 2021.

                                CONSENT OF MR. PUGH

      Mr. Pugh has been informed of the circumstances and the need for Jeffrey A.

Propst to withdraw. Mr. Pugh consents to the withdrawal as is evidenced by the

attached consent form.

                                     DEADLINES

      There are currently no deadlines in this case. The case was submitted by oral

argument and is awaiting decision.



                                      PRAYER

      WHEREFORE, PREMISES CONSIDERED, Jeffrey A. Propst asks this

Honorable Court to issue an order discharging him from the case as attorney for

Allen Bray Pugh.
                                       Respectfully submitted,




                                       _________________________________
                                       JEFFREY A. PROPST
                                       Texas Bar No. 24064062
                                       P.O. Box 3717
                                       Abilene, Texas 79604
                                       Tel. (325) 455-1599
                                       Fax (325) 455-1507
                                       Email: jeff@keithandpropst.com


                           CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing document was served
on the following on November 23, 2020:

Allen Bray Pugh, Appellant
by mail to TDCJ - Hughes Unit

Britt Lindsey, Attorney for the State of Texas
by email

Rick Dunbar, Attorney for Appellant
by email

                                       ___________________________________
                                       JEFFREY A. PROPST

                        CERTIFICATE OF COMPLIANCE

I hereby certify that according to the word count function of the word processing
software used to draft this motion, the word count is 421 words.


                                       ___________________________________
                                       JEFFREY A. PROPST
                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Jeffrey Propst on behalf of Jeffrey Propst
Bar No. 24064062
jeff@keithandpropst.com
Envelope ID: 48789952
Status as of 12/10/2020 9:27 AM CST

Associated Case Party: AllenBrayPugh

Name             BarNumber   Email                       TimestampSubmitted     Status

Jeffrey Propst               jeff@keithandpropst.com     12/9/2020 2:05:36 PM   SENT

Rick Dunbar                  rickdunbar2013@gmail.com 12/9/2020 2:05:36 PM      SENT



Associated Case Party: State

Name             BarNumber   Email                         TimestampSubmitted      Status

Britt Lindsey                lindseyb@taylorcountytexas.org 12/9/2020 2:05:36 PM   SENT

Stacey Soule                 information@spa.texas.gov     12/9/2020 2:05:36 PM    SENT